Exhibit 10.4

 

Execution Version

 

EXCHANGE AGREEMENT

EXCHANGE AGREEMENT (this “Agreement”), dated as of May 22, 2018, and to become
effective as of the effectiveness of the LLC Agreement (as defined below), by
and among EVO Investco, LLC, a Delaware limited liability company (the
“Company”), EVO Payments, Inc., a Delaware corporation (“Pubco”), the holders of
Common Units in the Company and shares of Class C Common Stock or Class D Common
Stock of Pubco, and the Call Option Holder, from time to time party hereto
(each, a “Holder”).

RECITALS

WHEREAS, on or about the date hereof, the Company, Pubco and certain of the
Holders entered into the LLC Agreement;

WHEREAS, the parties hereto desire to provide for the exchange of Common Units
together with corresponding shares of Class C Common Stock or Class D Common
Stock, as applicable, registered in the name of such Holder (which Pubco shall
thereafter cancel for no consideration on a one-for-one basis with the number of
Common Units being exchanged by such Holder) for shares of Class A Common Stock
and the purchase and sale (and substantially simultaneous exercise) of the Call
Option in exchange for cash or shares of Class A Common Stock, in each case, on
the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements made
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01.   Definitions.

(a)       The following terms shall have the following meanings for the purposes
of this Agreement:

“Applicable Law” means, with respect to any Person, any federal, state or local
law (statutory, common or otherwise), constitution, treaty, convention,
ordinance, code, rule, regulation, order, injunction, judgment, decree, ruling
or other similar requirement enacted, adopted, promulgated or applied by a
Governmental Authority or Regulatory Agency that is binding upon or applicable
to such Person or its assets, as amended unless expressly specified otherwise.

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Applicable
Law to close.

“Call Option” means the Option Agreement, dated as of December 27, 2012, between
MDCP VI-C Cardservices Blocker Corp. and Madison Dearborn Capital Partners







--------------------------------------------------------------------------------

 



 

VI-C, L.P., that provides the Call Option Holder the right to directly or
indirectly purchase, from the Call Option Issuer, Call Option Paired Interests.

 “Call Option Holder” means the holder of the Call Option, which is currently
Madison Dearborn Capital Partners VI-C, L.P.

“Call Option Issuer” means MDCP VI-C Cardservices Blocker Corp., or any
successor to the rights and obligations of MDCP VI-C Cardservices Blocker Corp.
under the Call Option.

“Call Option Paired Interest” means one Common Unit together with one share of
Class D Common Stock, both of which are directly or indirectly subject to the
Call Option.

“Class A Common Stock” means Class A common stock, par value $0.0001 per share,
of Pubco.

“Class C Common Stock” means Class C common stock, par value $0.0001 per share,
of Pubco.

“Class C Paired Interest” means one Common Unit together with one share of
Class C Common Stock.

“Class D Common Stock” means Class D common stock, par value $0.0001 per share,
of Pubco.

“Class D Paired Interest” means one Common Unit together with one share of
Class D Common Stock, but not including any Call Option Paired Interest.

“Code” means the Internal Revenue Code of 1986.

“Common Unit Purchase Price” has the meaning set forth in the LLC Agreement.

“Common Unit Redemption Price” has the meaning set forth in the LLC Agreement.

“Common Units” has the meaning set forth in the LLC Agreement.

“Deliverable Common Stock” means Class A Common Stock.

“Disposition Event” means any merger, consolidation or other business
combination of Pubco, whether effectuated through one transaction or series of
related transactions (including a tender offer followed by a merger in which
holders of Class A Common Stock receive the same consideration per share paid in
the tender offer), unless, following such transaction, all or substantially all
of the holders of the voting power of all outstanding classes of Common Stock
and any series of preferred stock issued by Pubco that are generally entitled to
vote in the election of directors prior to such transaction or series of
transactions, continue to hold a majority of the voting power of the surviving
entity (or its





2

--------------------------------------------------------------------------------

 



 

parent) resulting from such transaction or series of transactions in
substantially the same proportions as immediately prior to such transaction or
series of transactions.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Date” means the date two Business Days after receipt of an Exchange
Notice by Pubco, unless a later date is otherwise set forth in the applicable
Exchange Notice as permitted under Section 2.02.

“Exchange Notice” means a Paired Interest Exchange Notice or a Call Option Put
Notice.

“Exchange Rate” means (i) with respect to Class C Paired Interests, the number
of shares of Class A Common Stock for which one Class C Paired Interest is
entitled to be Exchanged (ii) with respect to Class D Paired Interests, the
number of shares of Class A Common Stock for which one Class D Paired Interest
is entitled to be Exchanged, or (iii) with respect to Call Option Paired
Interests, the number of shares of Class A Common Stock for which one Call
Option Paired Interest is entitled to be Exchanged.  On the date of this
Agreement, the Exchange Rate for the purposes of the Class C Paired Interests,
Class D Paired Interests and Call Option Paired Interest shall be one (1),
subject to adjustment pursuant to Section 2.03 of this Agreement.

“Exchanging Holder” means a Holder effecting an Exchange pursuant to this
Agreement.

“Governmental Authority” means any transnational, domestic or foreign federal,
state or local governmental, regulatory or administrative authority, department,
court, agency or official, including any political subdivision thereof.

“LLC Agreement” means the Second Amended and Restated Limited Liability Company
Agreement of the Company, dated on or about the date hereof, as such agreement
may be amended from time to time.

“Paired Interest”  means one Class C Paired Interest, one Class D Paired
Interest, or one Call Option Paired Interest, as applicable.

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, estate, business association, organization, joint venture,
Governmental Authority or other entity.

“Pubco Charter” means the Amended and Restated Certificate of Incorporation of
Pubco, as such certificate of incorporation may be amended from time to time.

“Registration Rights Agreement” means the Registration Rights Agreement by and
among Pubco and the other Persons party thereto, dated on or about the date
hereof, as such agreement may be amended from time to time.





3

--------------------------------------------------------------------------------

 



 

“Regulatory Agency” means the Securities and Exchange Commission, Financial
Industry Regulatory Authority, Inc., the Financial Services Authority, any
non-U.S. regulatory agency and any other regulatory authority or body (including
any state or provincial securities authority and any self-regulatory
organization) with jurisdiction over the Company or any of its Subsidiaries.

“Securities Act” means the United States Securities Act of 1933.

“Securities Exchange” means the national securities exchange on which the Class
A Common Stock is listed.

“Underwritten Offering” has the meaning set forth in the LLC Agreement.

(b)       Capitalized terms used but not defined herein shall have the meaning
ascribed thereto in the LLC Agreement.

(c)        Each of the following terms is defined in the Section set forth
opposite such term:

Term

    

Section

Agreement

 

Preamble

Call Option Put Notice

 

Section 2.02(b)

Class A Per Share Consideration

 

Section 2.04(a)

Company

 

Preamble

Exchange

 

Section 2.01(a)

Exchange Agent

 

Section 2.02(a)

Holder

 

Preamble

Paired Interest Exchange Notice

 

Section 2.02(a)

Permitted Transferee

 

Section 4.01

Pubco

 

Preamble

Transaction

 

Section 2.04(a)

 

Section 1.02.    Other Definitional and Interpretative Provisions.  The words
“hereof,” “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.  References to the Preamble, Recitals, Articles and Sections are to the
Preamble, Recitals, Articles and Sections of this Agreement unless otherwise
specified.  Any singular term in this Agreement shall be deemed to include the
plural, and any plural term the singular.  Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import.  “Writing,” “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form.  References to any statute shall
be deemed to refer to such statute as amended from time to time and to any rules
or regulations promulgated thereunder.  References to any agreement or contract
are to that agreement or contract as amended, modified or supplemented from time
to time in accordance with the terms hereof and thereof.  References to





4

--------------------------------------------------------------------------------

 



 

any Person include the successors and permitted assigns of that
Person.  References from or through any date mean, unless otherwise specified,
from and including or through and including, respectively.  Except to the extent
otherwise expressly provided herein, all references to any Holder shall be
deemed to refer solely to such Person in its capacity as such Holder and not in
any other capacity.  This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party that drafted
and caused this Agreement to be drafted.

ARTICLE II

EXCHANGE

Section 2.01.    Exchange of Paired Interests for Class A Common Stock; Sale and
Exercise of Call Option.

(a)        Subject to Section 2.01(c), from and after the execution and delivery
of this Agreement, each Holder shall be entitled, from time to time, upon the
terms and subject to the conditions hereof, to surrender Paired Interests to
Pubco (subject to adjustment as provided in Section 2.03) in exchange (such
exchange, together with the sale and purchase of all or a portion of the Call
Option pursuant to Section 2.01(b), an “Exchange”) for the delivery to such
Holder of:

(i)         with respect to Class C Paired Interests, a number of shares of
Class A Common Stock that is equal to the product of the number of Class C
Paired Interests surrendered multiplied by the Exchange Rate;

(ii)       with respect to Class D Paired Interests, a number of shares of
Class A Common Stock that is equal to the product of the number of Class D
Paired Interests surrendered multiplied by the Exchange Rate; and

(iii)      with respect to Call Option Paired Interests held by the Call Option
Issuer, in the event that the Call Option Holder expressly permits in writing
for the Exchange to be consummated pursuant to this Section 2.01(a)(iii), a
number of shares of Class A Common Stock that is equal to the product of the
number of Call Option Paired Interests surrendered multiplied by the Exchange
Rate.

(b)        Subject to Section 2.01(c), from and after the execution and delivery
of this Agreement, the Call Option Holder shall be entitled, from time to time,
upon the terms and subject to the conditions hereof, to require Pubco to
purchase for cash and immediately thereafter exercise all or a portion of the
Call Option; provided that (i) unless waived by Pubco, Pubco’s obligation to
purchase and exercise the Call Option for cash pursuant to this Section 2.01(b)
shall be expressly conditioned and contingent on the consummation of a purchase
from Pubco by another Person of a number of shares of Class A Common Stock
resulting in aggregate net cash proceeds to Pubco equal to or greater than the
aggregate amounts to be paid to the Call Option Holder and Call Option Issuer in
respect of such purchase and exercise pursuant to Section 2.02(c)  (provided
that Pubco shall use its commercially reasonable efforts to cause the
consummation of such a transaction, including by pursuing an Underwritten
Offering of shares of Class A Common Stock in the manner contemplated by, and
pursuant to





5

--------------------------------------------------------------------------------

 



 

the terms of, the Registration Rights Agreement) and (ii) Pubco’s obligation to
purchase and exercise the Call Option pursuant to this Section 2.01(b) shall be
expressly conditioned and contingent on the aggregate purchase price payable by
the Company to purchase and exercise the Call Option being equal to or greater
than aggregate strike price to be paid to the Call Option Issuer for the
relevant portion of the Call Option.

(c)        For the avoidance of doubt, a Holder’s right to effect an Exchange as
set forth in this Section 2.01 shall be subject to (i) Pubco’s election to cause
the Company to directly or indirectly redeem the Common Units associated with
such Paired Interests in accordance with Article XI of the LLC Agreement (or, in
the case of Common Units subject to the Call Option, to directly purchase the
portion of the Call Option applicable to such Common Units) to the extent the
applicable Holder has consented to such redemption (or purchase) and (ii) the
absence of any liens or encumbrances on such Class C Paired Interests, Class D
Paired Interests or Call Option Paired Interests, as applicable.

Section 2.02.   Procedures for Exchange and Sale of Call Option; Notices and
Revocations.

(a)        A Holder may exercise the right to effect an Exchange as set forth in
Section 2.01(a) by delivering a written notice of exchange in respect of the
Paired Interests to be Exchanged substantially in the form of Exhibit A-1 hereto
(the “Paired Interest Exchange Notice”), duly executed by such Holder (or, with
respect to an exercise as set forth in Section 2.01(a)(iii), duly executed by
such Holder and the Call Option Holder), to Pubco at its address set forth in
Section 4.03 during normal business hours, or if any agent for the Exchange is
duly appointed and acting (the “Exchange Agent”), to the office of the Exchange
Agent during normal business hours.

(b)        The Call Option Holder may exercise the right to require Pubco to
purchase all or a portion of the Call Option as set forth in Section 2.01(b) by
delivering a written notice substantially in the form of Exhibit A-2 hereto (the
“Call Option Put Notice”), duly executed by the Call Option Holder, to Pubco at
its address set forth in Section 4.03 during normal business hours, or if
applicable, to the office of the Exchange Agent during normal business hours. 
Any Call Option Put Notice shall specify the portion of the Call Option,
expressed as the number of Call Option Paired Interests subject to such portion
of the Call Option, to be purchased, and immediately thereafter exercised, by
Pubco.

(c)        The aggregate purchase price paid by Pubco to the Call Option Holder
for the Call Option pursuant to Section 2.01(b) shall be an amount in cash equal
to (i) the product of (A) the number of Call Option Paired Interests subject to
the portion of the Call Option to be acquired and exercised, (B) the Exchange
Rate and (C) (x) the Common Unit Purchase Price (if Pubco is undertaking an
Underwritten Offering in connection therewith) or (y) the Common Unit Redemption
Price (if Pubco is not undertaking an Underwritten Offering in connection
therewith) minus (ii) the aggregate strike price pursuant to the Call Option
with respect to the number of Call Option Paired Interests subject to the
portion of the Call Option to be acquired. The purchase price paid by Pubco to
the Call Option Issuer to exercise the Call Option pursuant to Section 2.01(b)
shall be an amount in cash equal to the aggregate strike price pursuant to the
Call Option with respect to the relevant portion of the Call Option to be
acquired.





6

--------------------------------------------------------------------------------

 



 

(d)        If the Call Option Holder and Call Option Issuer have expressly
consented thereto in the Call Option Put Notice, Pubco may pay the amounts set
forth in Section 2.02(c) to the Call Option Holder and the Call Option Issuer in
Deliverable Common Stock rather than cash, in which case:

(i)         the purchase price paid by Pubco to the Call Option Holder for the
Call Option shall be a number of shares of Deliverable Common Stock that is
equal to the quotient (rounded to the nearest whole number) of (I) (A) the
product of (x) the number of Call Option Paired Interests subject to the portion
of the Call Option to be acquired and exercised, (y) the Exchange Rate and
(z) (1) the Common Unit Purchase Price (if Pubco is undertaking an Underwritten
Offering in connection therewith) or (2) the Common Unit Redemption Price (if
Pubco is not undertaking an Underwritten Offering in connection therewith) minus
(B) the aggregate exercise price pursuant to the Call Option with respect to the
number of Call Option Paired Interests subject to the portion of the Call Option
to be acquired divided by (II) the Common Unit Purchase Price (if Pubco is
undertaking an Underwritten Offering in connection therewith) or the Common Unit
Redemption Price (if Pubco is not undertaking an Underwritten Offering in
connection therewith); and

(ii)       the purchase price paid by Pubco to the Call Option Issuer to
exercise the Call Option shall be the number of shares of Class A Common Stock
(rounded to the nearest whole number) that has a value equal to the aggregate
strike price pursuant to the Call Option with respect to the relevant portion of
the Call Option to be acquired calculated using the Common Unit Purchase Price
(if Pubco is undertaking an Underwritten Offering in connection therewith) or
the Common Unit Redemption Price (if Pubco is not undertaking an Underwritten
Offering in connection therewith).

(e)        Upon Pubco’s acquisition of any portion of the Call Option, Pubco
shall exercise the purchased Call Option immediately thereafter. Upon Pubco’s
exercise of the Call Option, the Call Option Issuer shall perform its
obligations under the Call Option and take all additional actions necessary to
deliver to Pubco the number of Call Option Paired Interests subject to the
portion of the Call Option that is acquired and exercised immediately thereafter
without also delivering to Pubco any ownership interest in the Subject
Partnership (as defined in the Call Option) or any other Person.

(f)        Contingent Exchange Notice and Revocation by Holders.

(i)         A Paired Interest Exchange Notice from a Holder may specify that the
Exchange is to be contingent (including as to the timing) upon the consummation
of a purchase by another Person (whether in a tender or exchange offer, an
underwritten offering or otherwise) of shares of Deliverable Common Stock into
which the Paired Interests are exchangeable, and any Exchange Notice may specify
that the Exchange is contingent (including as to timing) upon the closing of an
announced merger, consolidation or other transaction or event in which the
Paired Interests or the Deliverable Common Stock into which the Paired Interests
are exchangeable would be exchanged or converted, or become exchangeable for or
convertible into, cash or other securities or property.





7

--------------------------------------------------------------------------------

 



 

(ii)       Notwithstanding anything herein to the contrary, a Holder may
withdraw or amend an Exchange Notice, in whole or in part, prior to the
effectiveness of the Exchange, at any time prior to 5:00 p.m. New York City
time, on the Business Day immediately preceding the Exchange Date (or any such
later time as may be required by Applicable Law) by delivery of a written notice
of withdrawal to Pubco or the Exchange Agent, specifying (I) the number of
withdrawn Paired Interests or the portion of the Call Option to be withdrawn
from purchase, (II) if any, the number of Paired Interests or the portion of the
Call Option as to which the Exchange Notice remains in effect and (III) if the
Holder so determines, a new Exchange Date or any other new or revised
information permitted in the Exchange Notice.

(g)        Each Exchange shall be deemed to be effective immediately prior to
the close of business on the Exchange Date, and in the case of an Exchange under
Section 2.01(a) or a sale of the Call Option under Section 2.01(b) pursuant to
which the Call Option Holder and Call Option Issuer have consented to receive
payment in shares of Deliverable Common Stock, the Exchanging Holder (or other
Person(s) whose name or names in which the Deliverable Common Stock is to be
issued) shall be deemed to be a holder of the Deliverable Common Stock
deliverable upon such Exchange from and after that time.  As promptly as
practicable on or after the Exchange Date with respect to an Exchange under
Section 2.01(a) or a sale of the Call Option under Section 2.01(b) pursuant to
which the Call Option Holder and Call Option Issuer have consented to receive
payment in shares of Deliverable Common Stock, Pubco shall deliver or cause to
be delivered to the Exchanging Holder (or other Person(s) whose name or names in
which the Deliverable Common Stock is to be issued) the number of shares of
Deliverable Common Stock deliverable upon such Exchange, registered in the name
of such Holder (or other Person(s) whose name or names in which the Deliverable
Common Stock is to be issued).  To the extent the Deliverable Common Stock is
settled through the facilities of The Depository Trust Company, Pubco will,
subject to Section 2.02(i) below, upon the written instruction of an Exchanging
Holder, deliver or cause to be delivered the shares of Deliverable Common Stock
deliverable to such Holder (or other Person(s) whose name or names in which the
Deliverable Common Stock is to be issued), through the facilities of The
Depository Trust Company, to the account of the participant of The Depository
Trust Company designated by such Holder.

(h)        The shares of Deliverable Common Stock issued upon an Exchange or a
sale of the Call Option under Section 2.01(b) pursuant to which the Call Option
Holder has consented to receive payment in shares of Deliverable Common Stock
shall bear a legend in substantially the following form:

THE TRANSFER OF THESE SECURITIES HAS NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY OTHER JURISDICTION,
AND MAY NOT BE SOLD OR TRANSFERRED OTHER THAN IN ACCORDANCE WITH THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED (OR OTHER
APPLICABLE LAW), OR AN EXEMPTION THEREFROM.





8

--------------------------------------------------------------------------------

 



 

(i)         If (i) any shares of Deliverable Common Stock have been sold
pursuant to a registration statement that has been declared effective by the
Securities and Exchange Commission, (ii) all of the applicable conditions of
Rule 144 are met, or (iii) the legend (or a portion thereof) otherwise ceases to
be applicable, Pubco, upon the written request of the Holder thereof shall
promptly provide such Holder or its respective transferees, without any expense
to such Persons (other than applicable transfer taxes and similar governmental
charges, if any) with new certificates (or evidence of book-entry share) for
securities of like tenor not bearing the provisions of the legend with respect
to which the restriction has terminated.  In connection therewith, such Holder
shall provide Pubco with such information in its possession as Pubco may
reasonably request in connection with the removal of any such legend, including
in the case of subparagraph (ii) or (iii) above, if requested by Pubco or any
transfer agent for the Deliverable Common Stock, an opinion of Holder’s legal
counsel as to the satisfaction of the requirements in this Section 2.02(i).

(j)         Pubco shall bear all expenses in connection with the consummation of
any Exchange, whether or not any such Exchange is ultimately consummated,
including any transfer taxes, stamp taxes or duties, or other similar taxes in
connection with, or arising by reason of, any Exchange; provided,  however, that
if any shares of Deliverable Common Stock are to be delivered in a name other
than that of the Holder that requested the Exchange or the Call Option Holder in
the case of a sale of all or a portion of the Call Option (or The Depository
Trust Company or its nominee for the account of a participant of The Depository
Trust Company that will hold the shares for the account of such Holder), then
such Holder and/or the Person in whose name such shares are to be delivered
shall pay to Pubco the amount of any transfer taxes, stamp taxes or duties, or
other similar taxes in connection with, or arising by reason of, such Exchange
or shall establish to the reasonable satisfaction of Pubco that such tax has
been paid or is not payable.

(k)        Notwithstanding anything to the contrary in this Article II, a Holder
shall not be entitled to effect an Exchange, and Pubco and the Company shall
have the right to refuse to honor any request to effect an Exchange, at any time
or during any period, if Pubco or the Company shall reasonably determine that
such Exchange (i) would be prohibited by any Applicable Law (including the
unavailability of any requisite registration statement filed under the
Securities Act or any exemption from the registration requirements thereunder),
provided this Section 2.02(k)(i) shall not limit Pubco or the Company’s
obligations under Section 2.07(c), or (ii) would not be permitted under another
agreement with Pubco, the Company or any of the Company’s subsidiaries, on the
one hand, and such Exchanging Holder, on the other hand; provided that the Pubco
shall, and shall cause the Company to, take commercially reasonable efforts to
alleviate such prohibition, but shall not be obligated to waive any right or
claims, or pay any amounts to obtain the alleviation of such prohibition, under
any such agreement.  Upon such determination, Pubco or the Company (as
applicable) shall notify the Holder and, if applicable the Call Option Holder,
that has delivered an Exchange Notice of such determination, which such notice
shall include an explanation in reasonable detail as to the reason that the
Exchange has not been honored.

Section 2.03.    Adjustment.  This Agreement shall apply to the Paired Interests
held by the Holders and their Permitted Transferees as of the date hereof, as
well as any Paired





9

--------------------------------------------------------------------------------

 



 

Interests hereafter acquired by a Holder and his, her or its Permitted
Transferees, and the Call Option held by the Call Option Holder as of the date
hereof and its Permitted Transferees.

Section 2.04.   Tender Offers and Other Events with Respect to Pubco.

(a)        In the event that a Disposition Event is approved by the board of
directors of Pubco or is otherwise effected or to be effected with the consent
or approval of the board of directors of Pubco, the Holders shall be permitted
to participate in such Disposition Event by delivery of a Paired Interest
Exchange Notice (which Paired Interest Exchange Notice shall be effective
immediately prior to the consummation of such Disposition Event (and, for the
avoidance of doubt, shall be contingent upon such Disposition Event and not be
effective if such Disposition Event is not consummated)).  Pubco shall not
merge, consolidate, combine or consummate any other transaction in which shares
of Class A Common Stock are exchanged or converted into other stock or
securities, or the right to receive cash or any other property (a “Transaction”)
unless in connection with any such Transaction each Holder is entitled to
participate by delivery of a Paired Interest Exchange Notice as contemplated in
the preceding sentence and receive the same kind and amount of stock or
securities, cash or other property, as the case may be, into which a share of
Class A Common Stock is converted or exchanged in the Transaction (the “Class A
Per Share Consideration”) multiplied by the Exchange Rate.  For the avoidance of
doubt, in no event shall the Holders be entitled to receive in such Transaction
aggregate consideration for each Paired Interest that is greater than the Class
A Per Share Consideration.

(b)        Notwithstanding any other provision of this Agreement, if a
Disposition Event is approved by the board of directors of Pubco and the
shareholders of Pubco (to the extent such approval is required) and consummated
in accordance with Applicable Law, at the request of the Company or Pubco, to
the extent that a Holder has not exercised its rights to participate in such
transaction pursuant to Section 2.04(a) or by exercising its rights pursuant to
Section 2.01 after a reasonable opportunity to do so, each of the Holders shall
be required to exchange with Pubco simultaneously with the consummation of such
Disposition Event, all of such Holder’s Paired Interests for aggregate
consideration for each Paired Interest that is equivalent to the Class A Per
Share Consideration in connection with the Disposition Event; provided,
 however, that the Call Option Holder shall be permitted to elect (contingent
upon such Disposition Event) to sell its Call Option to Pubco or a purchaser and
have such option exercised in a manner the same or substantially similar to
Section 2.01(b) (and the Call Option Issuer and its affiliates shall be
permitted reasonable opportunity to effect any transaction required in
connection with the sale and exercise of the Call Option in the case of a
Disposition Event) and, if the Call Option Holder consents to the delivery of
Class A Common Stock rather than cash in connection therewith, the Class A
Common Stock shall be valued at an amount equal to the Class A Per Share
Consideration; provided,  however, that in the event of a Disposition Event
intended to qualify as a reorganization within the meaning of Section 368(a) of
the Code or as a transfer described in Section 351(a) or Section 721 of the
Code, a Holder shall not be required to exchange Paired Interest pursuant to
this Section 2.04(b) unless, as a part of such transaction, the Holders are
permitted to exchange their Paired Interest for securities in a transaction that
is expected to permit such exchange without current recognition of gain or loss,
for U.S. and non-U.S. tax purposes, for the direct and indirect holders of
Paired Interests (except to the extent that property other than securities is
received in such exchange), based on a “should” or “will” level





10

--------------------------------------------------------------------------------

 



 

opinion from independent tax counsel of recognized standing and expertise
(including, at the request of the Call Option Holder, permitting a merger or
contribution of the equity of the Call Option Issuer into another corporation in
lieu of an exchange of the Call Option Paired Interests).

(c)        Pubco shall send written notice to each Holder at least thirty (30)
days prior to the closing of any Disposition Event to which this Section 2.04
applies informing them of such Disposition Event.

Section 2.05.   Interaction with Tax Receivable Agreement.  Notwithstanding any
other provision in this Agreement, in any Exchange hereunder (including in
connection with a Disposition Event), payments under or in respect of the Tax
Receivable Agreement shall not be considered part of the consideration payable
in respect of any Paired Interest or share of Class A Common Stock in connection
with such Exchange, and nothing herein shall limit or require any Holder to
exchange or otherwise forfeit any of a Holder’s rights under or with respect to
the Tax Receivable Agreement.

Section 2.06.   Listing of Deliverable Common Stock.  Pubco shall use its
reasonable best efforts to cause all Deliverable Common Stock issued upon an
exchange of Paired Interests to be listed at the time of such issuance on the
Securities Exchange.

Section 2.07.   Deliverable Common Stock to be Issued; Class C Common Stock or
Class D Common Stock to be Cancelled.

(a)        Pubco shall at all times reserve and keep available out of its
authorized but unissued Class A Common Stock, solely for the purpose of issuance
upon an Exchange, the maximum number of shares of Deliverable Common Stock as
shall be deliverable upon Exchange of all then-outstanding Paired Interests;
provided that nothing contained herein shall be construed to preclude Pubco from
satisfying its obligations in respect of an Exchange for which it is permitted
to deliver shares of Deliverable Common Stock by delivery of shares of
Deliverable Common Stock that are held in the treasury of Pubco or any of its
subsidiaries or by delivery of purchased shares of Deliverable Common Stock
(which may or may not be held in the treasury of Pubco or any subsidiary
thereof).  Pubco covenants that all shares of Deliverable Common Stock issued
upon an Exchange will, upon issuance thereof, be validly issued, fully paid and
non-assessable.

(b)        When a Paired Interest has been Exchanged in accordance with this
Agreement, (i) the share of Class C Common Stock or Class D Common Stock
corresponding to such Paired Interest shall be cancelled by Pubco for no
consideration and (ii) the Common Unit corresponding to such Paired Interest
shall be deemed transferred from the Exchanging Holder to Pubco and the Company
shall cause such transfer to be registered in the books and records of the
Company.

(c)        Subject to the terms of the Registration Rights Agreement, Pubco
covenants and agrees to deliver shares of Deliverable Common Stock, if
requested, pursuant to an effective registration statement under the Securities
Act with respect to any Exchange to the extent that a registration statement is
effective and available for such shares.  In the event that any Exchange in
accordance with this Agreement is to be effected at a time when any required





11

--------------------------------------------------------------------------------

 



 

registration has not become effective or otherwise is unavailable, upon the
request and with the reasonable cooperation of the Holders requesting such
Exchange, Pubco and the Company shall use reasonable best efforts promptly to
facilitate such Exchange pursuant to an available exemption from such
registration requirements.

(d)        Pubco agrees that it has taken all or will take such steps as may be
required to cause to qualify for exemption under Rule 16b-3(d) or (e), as
applicable, under the Exchange Act, and to be exempt for purposes of
Section 16(b) under the Exchange Act, any acquisitions from, or dispositions to,
Pubco or the Company of equity securities of Pubco (including the Call Option or
other derivative securities with respect thereto) or the Company and any
securities that may be deemed to be equity securities or derivative securities
of Pubco for such purposes that result from the transactions contemplated by
this Agreement, by each officer or director of Pubco, including any director by
deputization.  The authorizing resolutions shall be approved by either Pubco’s
board of directors or a committee composed solely of two or more Non-Employee
Directors (as defined in Rule 16b-3) of Pubco.

Section 2.08.   Distributions.  No Exchange shall impair the right of the
Exchanging Holder to receive any distributions payable on the Common Units so
exchanged in respect of a record date that occurs prior to the Exchange Date for
such Exchange.  No adjustments in respect of dividends or distributions on any
Common Unit will be made on the Exchange of any Paired Interest, and if the
Exchange Date with respect to a Common Unit occurs after the record date for the
payment of a dividend or other distribution on Common Units but before the date
of the payment, then the registered Holder of the Common Unit at the close of
business on the record date will be entitled to receive the dividend or other
distribution payable on the Common Unit on the payment date (without duplication
of any distribution to which such Holder may be entitled under Section 4.01(b)
of the LLC Agreement in respect of taxes) notwithstanding the Exchange of the
Paired Interests or a default in payment of the dividend or distribution due on
the Exchange Date.  For the avoidance of doubt, no Exchanging Holder shall be
entitled to receive, in respect of a single record date, distributions or
dividends both on Common Units exchanged by such Holder and on shares of
Deliverable Common Stock received by such Holder in such Exchange.

Section 2.09.   Obligations of Call Option Holder.  Neither the Call Option
Holder nor the Call Option Issuer shall amend, modify, waive any rights or
obligations under or in any way alter the rights and obligations under the Call
Option without the prior written consent of Pubco and the Company, which consent
shall not be unreasonably withheld, conditioned or delayed.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01.   Representations and Warranties of Pubco and the Company.  Each
of Pubco and the Company represents and warrants that (i) it is a corporation or
limited liability company duly incorporated or formed and is existing in good
standing under the laws of the State of Delaware, (ii) it has all requisite
corporate or limited liability company power and authority to enter into and
perform this Agreement and to consummate the transactions contemplated hereby
and, in the case of Pubco, to issue the Deliverable Common Stock in





12

--------------------------------------------------------------------------------

 



 

accordance with the terms hereof, (iii) the execution and delivery of this
Agreement by it and the consummation by it of the transactions contemplated
hereby (including in the case of Pubco, the issuance of the Deliverable Common
Stock) have been duly authorized by all necessary corporate or limited liability
company action on its part and (iv) this Agreement constitutes a legal, valid
and binding obligation of it enforceable against it in accordance with its
terms, except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.

Section 3.02.   Representations and Warranties of the Holders.  Each Holder,
severally and not jointly, represents and warrants that (i) if it is not a
natural person, that it is duly incorporated or formed and, the extent such
concept exists in its jurisdiction of organization, is in good standing under
the laws of such jurisdiction, (ii) it has all requisite legal capacity and
authority to enter into and perform this Agreement and to consummate the
transactions contemplated hereby, (iii) if it is not a natural person, the
execution and delivery of this Agreement by it of the transactions contemplated
hereby have been duly authorized by all necessary corporate or other entity
action on the part of such Holder and (iv) this Agreement constitutes a legal,
valid and binding obligation of such Holder enforceable against it in accordance
with its terms, except as enforcement may be limited by equitable principles or
by bankruptcy, insolvency, reorganization, moratorium, or similar laws relating
to or limiting creditors’ rights generally.

ARTICLE IV

MISCELLANEOUS

Section 4.01.   Assignment; Additional Holders.  Neither this Agreement nor any
of the rights or obligations hereunder may be assigned by any of the parties
hereto without the prior written consent of the other parties, except that (a)
the Company and Pubco may assign their respective rights and obligations under
this Agreement to any successor of the Company or Pubco, as applicable, and (b)
to the extent a Holder validly transfers any or all of such Holder’s Paired
Interests (or, if applicable, all or any portion of the Call Option) to another
Person in a transaction in accordance with, and not in contravention of, the LLC
Agreement or the Pubco Charter, then such transferee (each, a “Permitted
Transferee”) shall have the right to execute and deliver a joinder to this
Agreement, substantially in the form of Exhibit B hereto, whereupon such
Permitted Transferee shall become a Holder hereunder.

Section 4.02.   Further Assurances.  Each party hereto agrees to execute,
acknowledge, deliver, file and record such further certificates, amendments,
instruments and documents, and to do all such other acts and things, as may be
required by Applicable Law or as, in the reasonable judgment of Pubco, may be
necessary or advisable to carry out the intent and purposes of this Agreement.

Section 4.03.   Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including e-mail transmission, so long as a
receipt of such e-mail is acknowledged by non-automated response) and shall be
given to the following, or to such other address or contact information as such
party may hereafter specify for the purpose by notice to the other parties
hereto:





13

--------------------------------------------------------------------------------

 



 

(a)        if to Pubco or the Company, to:

EVO Payments, Inc.

Ten Glenlake Parkway

South Tower, Suite 950

Atlanta, Georgia 30328

Attention:  Steven J. de Groot

Executive Vice President and General Counsel

E-mail: Steve.deGroot@evopayments.com

with a copy which shall not constitute notice to:

King & Spalding LLP

1180 Peachtree Street, N.E.

Atlanta, Georgia 30309

Attention:  Keith M. Townsend and Zachary L. Cochran

E-mail: ktownsend@kslaw.com and zcochran@kslaw.com

(b)       if to any Holder, to the address and other contact information set
forth in the records of Pubco or the Company from time to time.

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5:00 p.m. New
York City time on a Business Day in the place of receipt.  Otherwise, any such
notice, request or communication shall be deemed to have been received on the
next succeeding Business Day in the place of receipt.

Section 4.04.   Binding Effect.  The provisions of this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.  No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations or liabilities
hereunder upon any Person other than the parties hereto and their respective
successors and permitted assigns.

Section 4.05.   Jurisdiction.  The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby (whether brought by any party or any of its Affiliates or against any
party or any of its Affiliates) shall be brought in the Delaware Chancery Court
or, if such court shall not have jurisdiction, any federal court located in the
State of Delaware or other Delaware state court, and each of the parties hereby
irrevocably consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.  Process in
any such suit, action or proceeding may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.  Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 4.03 shall be deemed effective service of process on such
party.





14

--------------------------------------------------------------------------------

 



 

Section 4.06.   WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 4.07.   Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

Section 4.08.   Entire Agreement.  This Agreement, the LLC Agreement and the
Registration Rights Agreement constitute the entire agreement between the
parties with respect to the subject matter of this Agreement and supersede all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter of this Agreement.

Section 4.09.   Severability.  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

Section 4.10.   Amendment.  This Agreement can be amended at any time and from
time to time by written instrument signed by the Company, Pubco and the holders
of a majority of the Units held by the parties hereto; provided that no
amendment to this Agreement may adversely modify in any material respect the
rights (including the ability to Exchange Paired Interests pursuant to this
Agreement) and obligations of any Holders in any materially disproportionate
manner to the rights and obligations of any other Holders without the prior
written consent of a majority in interest of such disproportionately affected
Holders or Holders.  In the event that this Agreement is amended, the Company
and Pubco shall provide a copy of such amendment to all Holders; provided that
any such amendment shall be binding on all Holders notwithstanding any failure
by the Company and Pubco to provide a copy of any such amendment.

Section 4.11.    Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the conflicts of law rules of such State that would result in the application
of the laws of any other State.

Section 4.12.   Tax Treatment and Tax Information.

(a)        This Agreement shall be treated as part of the LLC Agreement as
described in Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and
1.761-1(c) of the Treasury Regulations promulgated thereunder.  Unless otherwise
required by the Code and the Treasury Regulations, and except with respect to an
Exchange occurring pursuant to the proviso to Section 2.04(b) (or the final
parenthetical of such section), the parties shall report any





15

--------------------------------------------------------------------------------

 



 

Exchange consummated hereunder as a taxable sale of the Common Units and shares
of Class C Common Stock or Class D Common Stock, and the Call Option, as
applicable, by a Holder to Pubco, and no party shall take a contrary position on
any income tax return or amendment thereof unless an alternate position is
permitted under the Code and Treasury Regulations and the Managing Member
consents in writing.

(b)        The Company and Pubco shall cooperate with the Holders and the Call
Option Issuer to (i) timely provide any tax information requested by the Holders
and the Call Option Issuer in connection with an Exchange pursuant to this
Agreement, (ii) provide any backup reasonably requested to understand such
information, and (iii) provide reasonable access to the Company’s and Pubco’s
employees and tax professionals to discuss such information. Without limiting
the foregoing, the Company and Pubco shall provide the Holders and the Call
Option Issuer with the information required to be reported by the Holders and
the Call Option Issuer under Treasury Regulations Section 1.751-1(a)(3) and any
information needed for the Holders to timely determine any withholding tax
obligation incurred in connection with any Exchange hereunder; provided that, in
each case, the Company and Pubco shall provide such information for such
Holders’ or the Call Option Issuer’s review and comment prior to finalization.

Section 4.13.   Independent Nature of Holders’ Rights and Obligations.  The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder, and no Holder shall be responsible in any way
for the performance of the obligations of any other Holder under hereunder.  The
decision of each Holder to enter into to this Agreement has been made by such
Holder independently of any other Holder.  Nothing contained herein, and no
action taken by any Holder pursuant hereto, shall be deemed to constitute the
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby.

[signature pages follow]

 

 



16

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

PUBCO:

 

 

 

EVO PAYMENTS, INC.

 

 

 

By:

/s/ Steven J. de Groot

 

 

Name:  Steven J. de Groot

 

 

Title:    Executive Vice President and

             General Counsel

 

 

 

 

 

 

 

COMPANY:

 

 

 

EVO INVESTCO, LLC

 

 

 

By:

/s/ Steven J. de Groot

 

 

Name:  Steven J. de Groot

 

 

Title:    Executive Vice President and

             General Counsel

 





[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------

 



 

 

HOLDERS:

 

 

 

MADISON DEARBORN CAPITAL PARTNERS VI-B, L.P.

 

 

 

By:

Madison Dearborn Partners VI-B, L.P.

 

Its:

General Partner

 

 

 

By:

Madison Dearborn Partners, LLC

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

Name:  Vahe A. Dombalagian

 

 

Its:        Managing Director

 

 

 

MADISON DEARBORN CAPITAL PARTNERS VI EXECUTIVE-B, L.P.

 

 

 

By:

Madison Dearborn Partners VI-B, L.P.

 

Its:

General Partner

 

 

 

By:

Madison Dearborn Partners, LLC

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

Name:  Vahe A. Dombalagian

 

 

Its:        Managing Director

 

 

 

MDCP VI-C CARDSERVICES SPLITTER, L.P.

 

 

 

By: 

Madison Dearborn Partners VI-B, L.P.

 

Its: 

General Partner

 

 

 

By: 

Madison Dearborn Partners, LLC

 

Its: 

General Partner

 

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

Name:  Vahe A. Dombalagian

 

 

Its:        Managing Director

 





[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------

 



 

 

MDCP CARDSERVICES, LLC

 

 

 

By:

Madison Dearborn Capital Partners VI-B, L.P.

 

Its:

Controlling Member

 

 

 

By:

Madison Dearborn Partners VI-B, L.P.

 

Its:

General Partner

 

 

 

By:

Madison Dearborn Partners, LLC

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

Name:  Vahe A. Dombalagian

 

 

Its:        Managing Director

 

 

 

MADISON DEARBORN CAPITAL PARTNERS VI-C, L.P.

 

 

 

By:

Madison Dearborn Partners VI-A&C, L.P.

 

Its:

General Partner

 

 

 

By:

Madison Dearborn Partners, LLC

 

Its:

General Partner

 

 

 

 

 

By:

/s/ Vahe A. Dombalagian

 

 

Name:  Vahe A. Dombalagian

 

 

Its:        Managing Director

 





[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------

 



 

 

/s/ James G. Kelly

 

James G. Kelly

 

 

 

James G. Kelly Grantor Trust Dated January 12, 2012

 

 

 

 

 

By:

 /s/ John Kelly

 

Name:  John Kelly

 

Its:        Trustee

 

 

 

/s/ Michael L. Reidenbach

 

Michael L. Reidenbach

 

 

 

/s/ Brendan Tansill

 

Brendan Tansill

 

 

 

/s/ Steven J. de Groot

 

Steven J. de Groot

 

 

 

/s/ Kevin Hodges

 

Kevin Hodges

 

 

 

/s/ David Goldman

 

David Goldman

 

 

 

/s/ Jeff Rosenblatt

 

Jeff Rosenblatt

 

 

 

/s/ Kevin Lambrix

 

Kevin Lambrix

 

 

 

/s/ James Raftice

 

James Raftice

 





[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------

 



 

 

/s/ Peter Cohen

 

Peter Cohen

 

 

 

/s/ Alon Kindler

 

Alon Kindler

 

 

 

/s/ Blake Pyle

 

Blake Pyle

 

 

 

/s/ Greg Robertson

 

Greg Robertson

 

 

 

/s/ Mark Harrelson

 

Mark Harrelson

 

 

 

/s/ John Crouch

 

John Crouch

 

 

 

/s/ Ayman Ibrahaim

 

Ayman Ibrahaim

 

 



[Signature Page to Exchange Agreement]

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1

PAIRED INTEREST EXCHANGE NOTICE

EVO Payments, Inc.

EVO Investco, LLC

Ten Glenlake Parkway

South Tower, Suite 950

Atlanta, Georgia 30328

Attention:  General Counsel

Reference is hereby made to the Exchange Agreement, dated as of May 22, 2018
(the “Exchange Agreement”), by and among EVO Payments, Inc., a Delaware
corporation (“Pubco”), EVO Investco, LLC, a Delaware limited liability company
(the “Company”), the holders of Common Units and shares of Class C Common Stock
or Class D Common Stock of Pubco, and the Call Option Holder, from time to time
party thereto (each, a “Holder”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Exchange Agreement.

The undersigned Holder desires to transfer to Pubco the number of shares of
Class [C/D] Common Stock plus Common Units (together, the “Paired Interests”) in
Exchange for shares of Deliverable Common Stock to be issued in its name as set
forth below, in accordance with the terms of the Exchange Agreement.

Legal Name of Holder:

 

 

Address:

 

 

 

 

 

 

Number of Paired Interests to be Exchanged:

 

 

Exchange Date:

 

 

Holder consents to a redemption by the Company in accordance with Section 11.03
of the LLC Agreement with respect to the Paired Interests specified:

Yes   with respect to an aggregate of ____________ Paired Interests

No  

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Exchange Notice and to perform the
undersigned’s obligations hereunder; (ii) this Exchange Notice has been duly
executed and delivered by the undersigned and is the legal, valid and binding
obligation of the undersigned enforceable against it in accordance with the
terms thereof or hereof, as the case may be, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and the
availability





 

--------------------------------------------------------------------------------

 



 

of equitable remedies; (iii) the Paired Interests subject to this Exchange
Notice are being transferred to Pubco free and clear of any pledge, lien,
security interest, encumbrance, equities or claim; and (iv) no consent,
approval, authorization, order, registration or qualification of any third party
or with any court or governmental agency or body having jurisdiction over the
undersigned or the Paired Interests subject to this Exchange Notice is required
to be obtained by the undersigned for the transfer of such Paired Interests to
Pubco.

The undersigned hereby irrevocably constitutes and appoints any officer of Pubco
as the attorney of the undersigned, with full power of substitution and
resubstitution in the premises, to do any and all things and to take any and all
actions that may be necessary to transfer to Pubco the Paired Interests subject
to this Exchange Notice and to deliver to the undersigned the shares of
Deliverable Common Stock to be delivered in Exchange therefor.

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Exchange Notice to be executed and delivered as of the date below.

 

 

[NAME OF HOLDER]

 

 

 

 

 

[If applicable:  By:

 

 

Its:]

 

 

 

 

 

 

 

 

[If applicable:  CALL OPTION HOLDER

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Its:]

 

 

 

 

 

 

Date:

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

EXHIBIT A-2

CALL OPTION PUT NOTICE

EVO Payments, Inc.

EVO Investco, LLC

Ten Glenlake Parkway

South Tower, Suite 950

Atlanta, Georgia 30328

Attention:  General Counsel

Reference is hereby made to the Exchange Agreement, dated as of May 22, 2018
(the “Exchange Agreement”), by and among EVO Payments, Inc., a Delaware
corporation (“Pubco”), EVO Investco, LLC, a Delaware limited liability company
(the “Company”), the holders of Common Units and shares of Class C Common Stock
or Class D Common Stock of Pubco, and the Call Option Holder, from time to time
party thereto (each, a “Holder”).  Capitalized terms used but not defined herein
shall have the meanings given to them in the Exchange Agreement.

The undersigned Holder desires Pubco to purchase and immediately thereafter
exercise a portion of the Call Option providing a right to acquire the number of
Call Option Paired Interests set forth below in accordance with the terms of the
Exchange Agreement.

Legal Name of Call Option Holder:

 

 

Address:

 

 

 

 

 

 

Legal Name of Call Option Issuer:

 

Address:

 

 

 

 

 

 

 

Number of Call Option Paired Interests subject to the portion of the Call Option
to be

purchased:

 

 

Exchange Date:

 

 

Call Option Holder and Call Option Issuer consent to payment of the purchase
price for the Call Option and the exercise price of the Call Option in
Deliverable Common Stock pursuant to Section 2.02(d) of the Exchange Agreement
with respect to the portion of the Call Option providing a right to acquire the
number of Call Option Paired Interests specified: (unless consented to, such
payments shall be made by Pubco in cash)

Yes     with respect to an aggregate of ____________ Call Option Paired
Interests





 

--------------------------------------------------------------------------------

 



No  

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Exchange Notice and to perform the
undersigned’s obligations hereunder; (ii) this Exchange Notice has been duly
executed and delivered by the undersigned and is the legal, valid and binding
obligation of the undersigned enforceable against it in accordance with the
terms thereof or hereof, as the case may be, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and the
availability of equitable remedies; (iii) the portion of the Call Option subject
to this Exchange Notice and the subject Call Option Paired Interests being
transferred to Pubco are free and clear of any pledge, lien, security interest,
encumbrance, equities or claim (other than those pursuant to the Call Option);
and (iv) no consent, approval, authorization, order, registration or
qualification of any third party or with any court or governmental agency or
body having jurisdiction over the undersigned or the Call Option or Call Option
Paired Interests subject to this Exchange Notice is required to be obtained by
the undersigned for the transfer to Pubco of the portion of the Call Option
subject to this Exchange Notice or the subject Call Option Paired Interests.

The undersigned hereby irrevocably constitutes and appoints any officer of Pubco
as the attorney of the undersigned, with full power of substitution and
resubstitution in the premises, to do any and all things and to take any and all
actions that may be necessary to transfer to Pubco the Call Option and the
Paired Interests subject to this Exchange Notice and, if applicable, to deliver
to the undersigned the shares of Deliverable Common Stock to be delivered in
Exchange therefor.

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Exchange Notice to be executed and delivered as of the date below.

 

 

CALL OPTION HOLDER

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

 

 

CALL OPTION ISSUER

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

Its:

 

 

 

Date:

 

 

 

 





 

--------------------------------------------------------------------------------

 



 

EXHIBIT B

JOINDER AGREEMENT

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of May 22, 2018 (the “Agreement”), among EVO Payments, Inc.,
a Delaware corporation (“Pubco”), EVO Investco, LLC, a Delaware limited
liability company (the “Company”), and the holders of Common Units and shares of
Class C Common Stock or Class D Common Stock of Pubco, and the Call Option
Holder, from time to time party thereto (each, a “Holder”).  Capitalized terms
used but not defined in this Joinder Agreement shall have their meanings given
to them in the Agreement.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the conflicts of law rules of such
State that would result in the application of the laws of any other State.  In
the event of any conflict between this Joinder Agreement and the Agreement, the
terms of this Joinder Agreement shall control.

The undersigned, having acquired [shares of Class [C/D] Common Stock and Common
Units // a portion of the Call Option], hereby joins and enters into the
Agreement.  By signing and returning this Joinder Agreement to Pubco, the
undersigned (i) accepts and agrees to be bound by and subject to all of the
terms and conditions of and agreements of a Holder contained in the Agreement,
with all attendant rights, duties and obligations of a Holder thereunder and
(ii) makes each of the representations and warranties of a Holder set forth in
Section 3.02 of the Agreement as fully as if such representations and warranties
were set forth herein.  The parties to the Agreement shall treat the execution
and delivery hereof by the undersigned as the execution and delivery of the
Agreement by the undersigned and, upon receipt of this Joinder Agreement by
Pubco and by the Company, the signature of the undersigned set forth below shall
constitute a counterpart signature to the signature page of the Agreement.

Name:

 

 

 

Address for Notices:

 

 

 

 

 

 

 

With Copies To:

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Joinder Agreement to be executed and delivered as of the date below.

 

 

 

 

Name:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------